Citation Nr: 1310874	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  09-26 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disorder due to a puncture wound, and if so, entitlement to service connection for a left knee disorder due to a puncture wound.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left wrist disorder (claimed as carpal tunnel syndrome), and if so, entitlement to service connection for a left wrist disorder (claimed as carpal tunnel syndrome).

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left elbow disorder (claimed as tendonitis), and if so, entitlement to service connection for a left elbow disorder (claimed as tendonitis).

4.  Entitlement to service connection for a right elbow disorder (claimed as tendonitis).

5.  Entitlement to service connection for arthritis of the bilateral hands.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for chronic fatigue, to include as secondary to sleep apnea.

8.  Entitlement to a compensable rating for hemorrhoids.

9.  Entitlement to a compensable rating for anxiety disorder with depression, prior to April 2, 2008.

10.  Entitlement to a rating higher than 10 percent for anxiety disorder with depression, from April 2, 2008 to June 26, 2009.

11.  Entitlement to a rating higher than 50 percent for anxiety disorder with depression, from June 26, 2009.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

Veteran & B.G.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1972 to September 1992.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In a February 2010 rating decision, the RO granted an increased evaluation of 10 percent for anxiety disorder with depression, effective April 2, 2008, and an evaluation of 50 percent for anxiety disorder with depression, effective June 26, 2009.  Despite the grant of these increased evaluations, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the increased ratings.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In January 2011, the Board remanded these claims for the purpose of scheduling the Veteran for a Travel Board hearing.  The hearing was conducted in June 2012 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that the Veteran indicated his disabilities affect his ability to do his job; as such, the Board finds that the record reasonably raises a claim for TDIU.  See June 2012 Hearing Transcript, page 7.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claims, it has been listed on the first page of this decision.

The claim for a rating in excess of 50 percent for the service-connected anxiety disorder with depression from June 26, 2009 and the issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for a left knee disorder due to a puncture wound was denied by the RO in a January 1994 rating decision; the Veteran was notified in writing of the decision, but he did not complete an appeal for this issue within the applicable time limit. 

2.  Evidence pertaining to the Veteran's left knee disorder received since the January 1994 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  Entitlement to service connection for a left wrist disorder was denied by the RO in a January 1994 rating decision; the Veteran was notified in writing of the decision, but he did not complete an appeal for this issue within the applicable time limit. 

4.  Evidence pertaining to the Veteran's left wrist disorder received since the January 1994 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

5.  Entitlement to service connection for a left elbow disorder was denied by the RO in a January 1994 rating decision; the Veteran was notified in writing of the decision, but he did not complete an appeal for this issue within the applicable time limit. 

6. Evidence pertaining to the Veteran's left elbow disorder received since the January 1994 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

7.  The Veteran's left knee disorder due to a puncture wound is not causally or etiologically due to service.

8.  The Veteran's left wrist disorder is not causally or etiologically due to service.

9.  The Veteran's left elbow disorder is not causally or etiologically due to service.

10.  The Veteran's right elbow disorder (claimed as tendonitis) is not causally or etiologically due to service. 

11.  The Veteran's arthritis of the bilateral hands is not causally or etiologically due to service and did not have an onset within a year of discharge.

12.  The Veteran's sleep apnea is not causally or etiologically due to service.

13.  The Veteran does not have a diagnosis of chronic fatigue syndrome.

14.  The Veteran does not have external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.

15.  Prior to April 2, 2008, the Veteran's anxiety disorder with depression was manifested by occupational and social impairment due to mild or transient symptoms that decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.

16.  From April 2, 2008 to June 26, 2009, the Veteran's anxiety disorder with depression was not manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.


CONCLUSIONS OF LAW

1.  The January 1994 rating decision that denied entitlement to service connection for a left knee disorder due to a puncture wound is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012). 

2.  Evidence received since the January 1994 rating decision is new and material, and the Veteran's claim for service connection for a left knee disorder due to a puncture wound is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  The January 1994 rating decision that denied entitlement to service connection for a left wrist disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012). 

4.  Evidence received since the January 1994 rating decision is new and material, and the Veteran's claim for service connection for a left wrist disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).

5.  The January 1994 rating decision that denied entitlement to service connection for a left elbow disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012). 

6.  Evidence received since the January 1994 rating decision is new and material, and the Veteran's claim for service connection for a left elbow disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).

7.  Service connection for a left knee disorder due to a puncture wound is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2012).

8.  Service connection for a left wrist disorder is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

9.  Service connection for a left elbow disorder is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

10.  Service connection for a right elbow disorder (claimed as tendonitis) is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

11.  Service connection for arthritis of the bilateral hands is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

12.  Service connection for sleep apnea is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

13.  Service connection for chronic fatigue, to include as secondary to sleep apnea is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2012).

14.  The criteria for a compensable rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 7336 (2012).

15.  Prior to April 2, 2008, the criteria for a rating of 10 percent, but no higher, for the Veteran's anxiety disorder with depression, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.149, Diagnostic Code 9400 (2012).

16.  From April 2, 2008 to June 26, 2009, the criteria for a rating higher than 10 percent for the Veteran's anxiety disorder with depression are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.149, Diagnostic Code 9400 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In a claim for an increased evaluation, the VCAA requires generic notice, that is, namely, information sent to the Veteran indicating that he or she must submit evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in September 2007 that fully addressed the entire notice element and was sent prior to the initial regional office decision in this matter.  The letter informed him of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence.  Additional letters were sent in April 2008, April 2009, and April 2011.  In any event, in his statements and testimony, the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claims.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005). 

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of these claims, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in September 2007, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

The Appellant was provided an opportunity to set forth his contentions during the 2012 Board hearing.  In Bryant v. Shinseki, the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the "hearing officer" who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki 23 Vet. App. 488 (2010).  In regard to the first duty, during the hearing, the Veterans Law Judge enumerated the issues on appeal.  In regard to the second duty, the duty to suggest the submission of evidence that may have been overlooked was also accomplished throughout the hearing.  The Veteran was informed of the type of evidence that would be supportive of his claim.

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment and hospitalization records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained service treatment records, VA outpatient medical records, private medical records, and VA medical opinions and examinations pertinent to the issue on appeal.  Virtual VA records have been reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims.

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  New and Material Claims

The Veteran seeks to reopen his claims for entitlement to service connection for a left knee disorder, a left wrist disorder, and a left elbow disorder.

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 
New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

A.  Whether New and Material Evidence Has Been Received to Reopen a Claim for Entitlement to Service Connection for a Left Knee Disorder Due to a Puncture Wound

The Veteran is seeking to reopen his claim for entitlement to service connection for a left knee disorder due to a puncture wound.  The record, with respect to this claim, reflects that the claim was last denied in a rating decision of January 1994.  The Veteran did not complete a timely appeal and subsequently, the January 1994 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection may only be opened if new and material evidence is submitted. 

In this instance, since the January 1994 rating decision denied the claim on the basis that there was no evidence of record indicating the Veteran had any current residuals as a result of his injury to the knee during service, the Board finds that new and material evidence would consist of evidence of a current left knee disorder. 

Evidence received since the January 1994 rating decision consists of numerous records and documents and these records show a current left knee diagnosis.  Among other things, the Veteran testified that since injuring his knee during service, he continues to experience an ache in his knee.  See June 2012 BVA Hearing Transcript, page 38.

The additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for a left knee disorder.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim is reopened and the merits of the claim are discussed subsequently.

B.  Whether New and Material Evidence Has Been Received to Reopen a Claim for Entitlement to Service Connection for a Left Wrist Disorder (Claimed as Carpal Tunnel Syndrome)

The Veteran is seeking to reopen his claim for entitlement to service connection for a left wrist disorder.  The record, with respect to this claim, reflects that the claim was last denied in a rating decision of January 1994.  The Veteran did not complete a timely appeal and subsequently, the January 1994 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection may only be opened if new and material evidence is submitted. 

In this instance, since the January 1994 rating decision denied the claim on the basis that there was no evidence of record indicating the Veteran had any current or chronic residuals of a diagnosis of overuse syndrome during service, the Board finds that new and material evidence would consist of evidence of a chronic residuals or a current left wrist disorder. 

Evidence received since the January 1994 rating decision consists of numerous records and documents and these records show a current left wrist disorder.  Among other things, the Veteran testified that he experienced pain in his wrist during service and that he has pain in his left wrist.  See June 2012 BVA Hearing Transcript, page 41.

The additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for a left wrist disorder.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim is reopened and the merits of the claim are discussed subsequently.

C.  Whether New and Material Evidence Has Been Submitted to Reopen a Claim for Entitlement to Service Connection for a Left Elbow Disorder (Claimed as Tendonitis)

The Veteran is seeking to reopen his claim for entitlement to service connection for a left elbow disorder.  The record, with respect to this claim, reflects that the claim was last denied in a rating decision of January 1994.  The Veteran did not complete a timely appeal and subsequently, the January 1994 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection may only be opened if new and material evidence is submitted. 

In this instance, since the January 1994 rating decision denied the claim on the basis that there was no evidence of record indicating the Veteran had any current residuals of left elbow tendonitis during service, the Board finds that new and material evidence would consist of evidence of a current left elbow disorder. 

Evidence received since the January 1994 rating decision consists of numerous records and documents.  These records include a diagnosis pertaining to the left elbow.  Among other things, the Veteran testified that since having tendonitis of the left elbow in service, he has experienced pain in his left elbow.  See June 2012 BVA Hearing Transcript, page 43.

The additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for a left elbow disorder.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim is reopened and the merits of the claim are discussed subsequently.

III.  Service Connection Claims

The Board has reopened claims of service connection for a left wrist, left elbow and left knee.  The Board will proceed to conduct a de novo review of these claims.  The Board finds that there is no prejudice to the Veteran in doing such.  In this regard, the Board observes that the RO has reopened and has conducted a de novo review of the claims.  As such, the Board is not conducting a de novo review in the first instance.  Consequently, it cannot be argued that the Board's adjudication of these issues on a de novo basis results in any prejudice to the Veteran.

The Veteran seeks entitlement to service connection for a left knee disorder, a left wrist disorder, a left elbow disorder, bilateral arthritis of the hands, a right elbow disorder, sleep apnea, and chronic fatigue.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Additionally, where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be established when there is causation or aggravation of a Veteran's non-service connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric, respiratory, or orthopedic disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

A.  Entitlement to Service Connection for a Left Knee Disorder Due to a Puncture Wound

The Board has reopened the Veteran's claim for a left knee disorder due to a puncture wound; however, the Board finds that service connection is not warranted and the claim must be denied.

The Veteran asserts he injured his left knee during service and that he currently has a left knee disability which is due to such service injury.

Service records were reviewed.  His enlistment examination from February 1972 did not note any knee abnormalities.  Treatment records indicate the Veteran sought treatment in September 1973 for injuring his left knee after falling and puncturing it with a wire.  An x-ray was taken the following day, in October 1973, but no bone or joint injury or pathology was noted.  A periodic examination in March 1988 did not note any knee abnormalities.  

Post-service records were reviewed.  In November 1993, the Veteran underwent a VA examination.  Physical examination of the left knee was negative, except for a finding of some crepitus.  No diagnosed left knee disability was reported.  The examiner diagnosed functionally normal 40 year old male with no objective findings of musculoskeletal problems.

The Veteran was afforded a VA examination in February 2008.  He reported the injury to his knee during service and stated that currently, he experiences locking, instability, and constant pain.  Examination revealed the Veteran's left knee was normal in appearance and his gait was even.  There was no evidence of fatigue, weakness, lack of endurance, or incoordination with repetitive use.  Range of motion was normal.  An x-ray demonstrated no significant arthritis changes or fractures.  The examiner noted that there was no clinical or diagnostic evidence of a disability on examination.

An active problem list from VA outpatient records in December 2009 did not note any diagnosed knee disorders.

The Veteran was afforded a VA examination in June 2011.  Examination of the left knee demonstrated a normal range of motion.  An x-ray revealed age consistent arthropathy in the medial compartment of the left knee.  The examiner clarified an error made in his June 2011 opinion in October 2011.  He opined that the Veteran's left knee disorder was less likely than not caused by, aggravated by, or related to military service since x-ray findings were not present in 2008 but have developed since that time.  In support of his opinion, he noted that x-ray studies from February 2008 showed normal bilateral knees and that studies in June 2011 demonstrated age consistent arthropathy in the medial compartment.  He related that there was no FB identified in either set of left knee x-rays.  He concluded that therefore, it is less likely than not that his left knee condition was caused by or related to military service since x-ray findings were present in 2008, but since that time have developed.

The Board notes that aside from the acute injury during service and the associated treatment, there were no further complaints pertaining to the left knee.  In this regard, following the 1973 injury, there were no further complaints or diagnosis pertaining to the left knee.  Furthermore, there were no abnormalities seen during a February 2008 VA examination, and the diagnosis made during the June 2011 VA examination was age consistent arthropathy.  

The Veteran's lay statements and statements of his spouse in support of his claim have been considered.  The Board notes that the Veteran is competent to comment on any symptoms, such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that while the Veteran clearly believes that he has a left knee disorder as a result of his injury during service, as a layperson without any medical training and expertise, he is not qualified to render a medical opinion regarding the etiology of his current left knee disability, such as arthropathy.  

The Board does not dispute the fact that the Veteran has a current diagnosis of age consistent arthropathy and that he injured his left knee during service.  However, because of the absence of a medical nexus between his current diagnosis and his injury during service, the Board finds that the evidence is against a grant of service connection.  Importantly, the VA examiner from June 2011 opined that the Veteran's left knee is less likely than not due to service.

In summary, the weight of the evidence reflects that the Veteran developed his current left knee arthropathy years after his discharge from service.  As such, service connection may not be granted on a presumptive basis for chronic disability.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Furthermore, a VA examiner has opined that the Veteran's left knee arthropathy is less likely than not due to service.  Consequently, the Board finds that the preponderance of the evidence is against entitlement to service connection for a left knee disorder.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is denied.

B.  Entitlement to Service Connection for a Left Wrist Disorder

The Board has reopened the Veteran's claim for a left wrist disorder; however, the Board finds that service connection is not warranted and the claim must be denied.

The Veteran asserts he experienced left wrist pain during service as a result of working with his hands and with computers, and that he currently experiences pain in the left wrist.

Service records were reviewed.  His enlistment examination from February 1972 did not note any wrist abnormalities.  Treatment records indicate the Veteran sought treatment in January 1987 for a painful wrist.  It was not noted whether it was the right or left wrist.  Examination revealed no crepitus, redness, or swelling.  He was diagnosed with overuse syndrome.  A periodic examination in March 1988 did not note any wrist abnormalities.  

Post-service records were reviewed.  In November 1993, the Veteran underwent a VA examination.  The examiner diagnosed functionally normal 40 year old male with no objective findings of musculoskeletal problems.  The Veteran was afforded a VA examination in June 2011.  Examination revealed a normal left wrist.  X-rays demonstrated degenerative osteoarthritis in the carpometacarpal joints as well as the intercarpal regions.  The examiner stated that the x-rays demonstrated age appropriate arthritis; therefore, it is less likely than not that the arthritic changes were caused by, aggravated by, or the result of military service, but were rather due to normal aging processes.  The examiner clarified his opinion in October 2011.  The examiner stated that the current arthritis of the wrist is not related to the wrist pain in service or computer work in service, diagnosed at that time as overuse syndrome.  He explained that the Veteran was diagnosed with overuse syndrome during service, which relates to overuse of a joint and involves the tendons of the joint, but is not the same as a diagnosis of joint pain due to arthritis.  The examiner explained that arthritis affects the joint space and causes pain, which is the cause of the Veteran's present day pain, but overuse syndrome affects the tendons, does not involve the joint space, and does not lead to arthritis, since the tendon is outside of the joint space.  The examiner stated that if overuse syndrome was still present, there would be tenderness over the affected joints and pain elicited with repetitive motion; these findings were not present on the examination.  

An active problem list from VA outpatient records in December 2009 did not note any diagnosed wrist disorders.

The Veteran's lay statements and statements of his spouse in support of his claim have been considered.  The Board notes that the Veteran is competent to comment on any symptoms, or problems he currently has concerning his left wrist.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that while the Veteran clearly believes that he has a left wrist disorder as a result of his time in service, including due to the duties associated with the job he did in service, as a layperson without any medical training and expertise, he is not qualified to render a medical opinion about the etiology of his current left wrist disability, such as arthritis.  

The Board does not dispute the fact that the Veteran has a current diagnosis of age consistent arthritis and that he was diagnosed with overuse syndrome during service.  However, because of the absence of a medical nexus between his current diagnosis and his symptoms during service, the Board finds that the evidence is against a grant of service connection.  Importantly, the VA examiner from June 2011 opined that the Veteran's left wrist disorder is less likely than not due to service.

In summary, the weight of the evidence reflects that the Veteran developed his current left wrist arthritis years after his discharge from service.  As such, service connection may not be granted on a presumptive basis for chronic disability.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Furthermore, a VA examiner has opined that the Veteran's left wrist disorder is less likely than not due to service and most likely due to age.  Consequently, the Board finds that the preponderance of the evidence is against entitlement to service connection for a left wrist disorder.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is denied.

C.  Entitlement to Service Connection for a Left Elbow Disorder and Entitlement to Service Connection for a Right Elbow Disorder (Claimed as Tendonitis)

The Board has reopened the Veteran's claim for a left elbow disorder.  Additionally, the Veteran has claimed entitlement to a right elbow disorder; however, the Board finds that service connection is not warranted and the claims must be denied.

The Veteran asserts he experienced left and right elbow pain during service as a result of working with his hands and with computers and that he currently experiences bilateral elbow pain.

Service records were reviewed.  His enlistment examination from February 1972 did not note any elbow abnormalities.  Treatment records indicate the Veteran sought treatment in January 1987 for a painful elbow.  It was not noted whether it was the right or left elbow.  Examination revealed no crepitus, redness, or swelling.  He was diagnosed with overuse syndrome.  Additionally, in September 1987, the Veteran again sought treatment, complaining of tendonitis of the left elbow.  After examination, he was diagnosed with epicondylitis.  In April 1988, it was noted that he had a history of epicondylitis.  A periodic examination in March 1988 did not note any elbow abnormalities.  

Post-service records were reviewed.  In November 1993, the Veteran underwent a VA examination.  The examiner diagnosed functionally normal 40 year old male with no objective findings of musculoskeletal problems.  The Veteran was afforded a VA examination in June 2011.  Physical examination revealed a normal left and right elbow.  X-rays of the bilateral elbows revealed olecranon spurs at the insertion of the triceps tendons and age consistent arthropathy present within the joint spaces.  The examiner noted that the spurs are in the area of the triceps, which is the opposite side of the elbow from where he had pain during service and was diagnosed with epicondylitis; therefore, the examiner opined that the Veteran's current disorder is less likely than not caused by, the result of, or aggravated by his military service.  The examiner clarified his opinion in October 2011.  He explained that the current olecranon spurs and arthropathy are not related to tendonitis, epicondylitis or the Veteran's computer work in service, since spurs and arthropathy in the elbow are within the joint space and tendonitis and epicondylitis are outside the joint space.  The examiner explained that tendonitis and epicondylitis are symptoms of an inflamed tendon, while arthropathy is due to age related changes and spurs are associated with enthesitis, inflammation at tendon insertions into a bone, which is usually a deeper located pain right up against the bone.

An active problem list from VA outpatient records in December 2009 did not note any diagnosed elbow disorders.

The Veteran's lay statements and statements of his spouse in support of his claim have been considered.  The Board notes that the Veteran is competent to comment on any symptoms, such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that while the Veteran clearly believes that he has a bilateral elbow disorder as a result of his time in service, as a layperson without any medical training and expertise, he is simply not qualified to render a medical opinion about the etiology of his current elbow disability, such as in the instant case which involves a determination between tendons and joints.  

The Board does not dispute the fact that the Veteran has a current bilateral elbow disorder and that he had elbow complaints in service which was found to be associated with overuse syndrome and epicondylitis.  However, because of the absence of a medical nexus between his current diagnosis and his symptoms during service, the Board finds that the evidence is against a grant of service connection.  Importantly, the VA examiner from June 2011 opined that the Veteran's bilateral elbow disorder is less likely than not due to service.

In summary, the weight of the evidence reflects that the Veteran developed his current bilateral elbow disorder years after his discharge from service.  As such, service connection may not be granted on a presumptive basis for chronic disability.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Furthermore, a VA examiner has opined that the Veteran's bilateral elbow disorder is less likely than not due to service.  Consequently, the Board finds that the preponderance of the evidence is against entitlement to service connection for a left and right elbow disorder.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is denied.

D.  Entitlement to Service Connection for Arthritis of the Bilateral Hands

The Veteran seeks entitlement to service connection for arthritis of the bilateral hands.  He asserts his current bilateral hand disorder is a result of working with his hands during service; however, the Board finds that service connection is not warranted and the claim must be denied.

Service records were reviewed.  His enlistment examination from February 1972 did not note any hand abnormalities.  Although treatment records indicate the Veteran complained of wrist and elbow pain, there were no reported symptoms of bilateral hand pain.  A periodic examination in March 1988 did not note any hand abnormalities.  

Post-service records were reviewed.  In November 1993, the Veteran underwent a VA examination.  The examiner diagnosed functionally normal 40 year old male with no objective findings of musculoskeletal problems.  The Veteran was afforded a VA examination in June 2011.  Physical examination revealed normal bilateral hands.  X-rays of the bilateral hands revealed age consistent arthropathy.  The examiner noted that evaluation of the hands failed to demonstrate any evidence of bony erosive disease, with age consistent arthropathy in the fingers as well as the wrists.  There were no additional abnormalities evident.  The examiner noted that the Veteran reported working on computers during service, but that service treatment records were silent for a diagnosis of hand or wrist arthritis.  The examiner also noted that the June 2011 x-rays demonstrated age appropriate arthritis in the bilateral hands and therefore, opined that it is less likely than not that the arthritic changes were caused by, aggravated by, or the result of military service, but were more likely due to normal aging process.

An active problem list from VA outpatient records in December 2009 did not note any diagnosed hand disorders.

The Veteran's lay statements and statements of his spouse in support of his claim have been considered.  The Board notes that the Veteran is competent to comment on any symptoms, such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that while the Veteran clearly believes that he has a bilateral hand disorder as a result of his time in service, as a layperson without any medical training and expertise, he is simply not qualified to render a medical opinion about the etiology of a current bilateral hand disability.  

The Board does not dispute the fact that the Veteran has a current bilateral hand disorder and that he asserts he experienced pain during service.  However, because of the absence of a medical nexus between his current diagnosis and his symptoms during service, the Board finds that the evidence is against a grant of service connection.  Importantly, the VA examiner from June 2011 opined that the Veteran's bilateral hand disorder is less likely than not due to service.  The rationale behind this opinion was that the arthopathy found in the hands were consistent with the Veteran's age.

In summary, the weight of the evidence reflects that the Veteran developed his current bilateral hand disorder years after his discharge from service.  As such, service connection may not be granted on a presumptive basis for chronic disability.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Furthermore, a VA examiner has opined that the Veteran's bilateral hand disorder is less likely than not due to service.  
Consequently, the Board finds that the preponderance of the evidence is against entitlement to service connection for a bilateral hand disorder.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is denied.

E.  Entitlement to Service Connection for Sleep Apnea

The Veteran seeks entitlement to service connection for sleep apnea.  He asserts he experienced trouble sleeping during service and continues to experience trouble sleeping as a result of sleep apnea; however, the Board finds that service connection is not warranted and the claim must be denied.

Service records were reviewed.  His enlistment examination from February 1972 did not note any respiratory or sleep disorders.  Treatment records indicate the Veteran sought treatment in July 1990 for insomnia, which he believed was related to stress.  A periodic examination in March 1988 did not note any sleep or respiratory abnormalities.  

Post-service records were reviewed.  Private records indicate the Veteran underwent a sleep study in November 2001 and was diagnosed with moderate, obstructive sleep apnea syndrome.  Another private treatment report in 2000 suggested that the Veteran had sleep apnea based on a sleep study.  The records from 2000s show that the Veteran had a history of sleep apnea which started in 1999.  An active problem list from VA outpatient records in December 2009 noted a diagnosis of sleep apnea.

The Veteran was afforded a VA examination in June 2011.  The Veteran reported using a continuous positive airway pressure (CPAP) machine with good results.  The examiner noted that the Veteran was diagnosed with sleep apnea in 1999, seven years after discharge and the Veteran's service treatment records are silent regarding a sleep study evaluation.  The examiner noted that service treatment records attribute the Veteran's insomnia to anxiety, stress, or side effects from the use of allergy medications.  Therefore, the examiner opined that the Veteran's sleep apnea is less likely than not a result of or caused by the Veteran's time in service.
During his 2012 Board hearing, the Veteran stated that he first noticed he had sleep apnea after he retired from the service.  He stated he had insomnia in service and that this was a manifestation of sleep apnea.  The Board finds credible the Veteran's statement that he first notice he had sleep apnea several years after service.  The Board, however, also finds that the Veteran is not competent to opine as to whether insomnia in service was the manifestation of sleep apnea.  This requires medical knowledge and training.  The competent medical evidence of record has rejected the Veteran's etiology theory.  The VA examiner stated that it was less likely than not that the Veteran's sleep apnea was caused by service or the result of service.  In support of his opinion, he noted that the Veteran's insomnia in service was linked to anxiety, stress or side effects from the use of his allergy medications.

Because of the absence of a medical nexus between his current diagnosis and his symptoms during service, the Board finds that the evidence is against a grant of service connection.  In summary, the weight of the evidence reflects that the Veteran developed his current sleep apnea years after his discharge from service and there is no probative or competent medical evidence which links sleep apnea to service.  

Consequently, the Board finds that the preponderance of the evidence is against entitlement to service connection for sleep apnea.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is denied.

F.  Entitlement to Service Connection for Chronic Fatigue, to Include as Secondary to Sleep Apnea

The Veteran seeks entitlement to service connection for chronic fatigue, which he first noticed in 1984.  He also contends that he has chronic fatigue which is secondary to his sleep apnea.  The Board finds that service connection is not warranted and the claim must be denied.  Importantly, the Veteran has been denied his claim of service connection for sleep apnea.

Service records were reviewed.  His enlistment examination from February 1972 did not note chronic fatigue.  Treatment records do not indicate any diagnoses of chronic fatigue during service.  The Board notes that the Veteran experienced insomnia in July 1990, but this was attributed to stress.  A periodic examination in March 1988 did not note chronic fatigue.  

Post-service records were reviewed.  The Veteran was afforded a VA examination in June 2011.  The Veteran reported that his fatigue had a gradual onset and that he took naps when able to get rest, although he constantly feels tired and can nap at any time.  He reported drinking caffeine to help with his symptoms.  The examiner stated that chronic fatigue syndrome is a diagnosis of exclusion, with many symptoms that overlap with the diagnosis of sleep apnea.  The examiner then opined that since the Veteran has a diagnosis of sleep apnea, it is less likely than not that he has chronic fatigue as well.  The examiner noted that fatigue symptoms in the service records are more likely than not caused by or a result of side effects from stress, anxiety and the use of allergy medications.  In October 2011, the examiner opined that there is no current diagnosis for any pathological condition manifested by of chronic fatigue (other than fatigue associated with the Veteran's sleep apnea) and reiterated that the Veteran's fatigue is more likely than not due to his sleep apnea.

An active problem list from VA outpatient records in April 2011 did not note a diagnosis of chronic fatigue syndrome.

The Veteran's lay statements and statements of his spouse in support of his claim have been considered.  The Board notes that the Veteran is competent to comment on any symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds credible the Veteran's assertion of experiencing fatigue in service.  However, the Board finds that while the Veteran clearly believes that he has a disability manifested by chronic fatigue as a result of his time in service, as a layperson without any medical training and expertise, he is simply not qualified to diagnose himself has having a disability manifested by fatigue and then give an opinion that such disability is related to service.  
The Board does not dispute the fact that the Veteran experiences fatigue; however, there is no current diagnosis of a chronic disability manifested by fatigue (i.e., chronic fatigue syndrome).  Furthermore, secondary service connection is not warranted, as the Veteran has not been granted service connection for sleep apnea.  Because of the absence of a current diagnosis, the Board finds that the evidence is against a grant of service connection.  Importantly, the VA examiner from June 2011 opined that the Veteran's fatigue symptoms are more likely due to his sleep apnea.  He went on to state that the fatigue he experienced in service was the result of side effects from stress, anxiety and the use of allergy medication.  The Board finds the VA opinion highly probative as it provided a basis for finding that the Veteran did not currently have a disability manifested by chronic fatigue which is due to service. 

A service connection claim must be accompanied by evidence establishing that the Veteran currently has the claimed disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. at 225; Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

In the absence of proof of a current disability manifested by chronic fatigue, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. at 225.  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Id.  Without a diagnosis of a disability manifested by chronic fatigue, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d at 1333 (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Consequently, the Board finds that the preponderance of the evidence is against entitlement to service connection for chronic fatigue syndrome.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is denied.

IV.  Increased Ratings

The Veteran seeks increased ratings for his service-connected hemorrhoids and anxiety disorder with depression.  He asserts his disabilities are more severe than what their current ratings represent.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two ratings shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased disability rating is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.
The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

A.  Entitlement to a Compensable Rating for Hemorrhoids

The RO granted service connection for hemorrhoids in a January 1994 rating decision, and assigned a noncompensable rating, effective from October 1992.  The Veteran seeks an increased rating and asserts his hemorrhoids are more severe than what is represented by a noncompensable rating.

Hemorrhoids are rated under 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under Diagnostic Code 7336, mild or moderate hemorrhoids are noncompensable.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.  The criteria for the next higher rating, 10 percent, are external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Id.  The criteria for a 20 percent rating, the maximum schedular rating, are hemorrhoids with persistent bleeding with secondary anemia or with fissures.  Id.

The Veteran was afforded a VA examination in February 2008.  The Veteran reported an onset of hemorrhoids in 1972.  He complained of itching and blood when wiping after a bowel movement.  The Veteran reported burning, stinging and presence of blood every 10 to 12 days.  He denied straining with normal bowel movements.  He stated he treats the condition with Preparation H and Anusol HCL, with a good relief of symptoms.  Examination revealed four external hemorrhoids, measuring 3-4 millimeters (mm) each.  There was also one skin tag measuring 0.5 centimeters (cm) in the perianal area.  Sphincter tone was good with no prolapsed.  Rectal wall was smooth with no tenderness or masses palpable.

The Veteran was afforded a VA examination in June 2011.  There was a history of occasional rectal bleeding noted.  The Veteran reported anal itching, diarrhea, and mild, occasional fecal leakage.  Examination revealed there were no hemorrhoids present at the time, and no anorectal fistulas or strictures present.  The sphincter was not impaired and there was no rectal prolapse present.  A skin tag was noted.  The examiner noted the Veteran had a normal anus.

Based on the evidence of record, the most pertinent of which is discussed above, the Board finds that the Veteran's hemorrhoids do not meet the criteria for or more closely approximate a 10 percent disability rating at any time during the rating period on appeal.  During the February 2008 VA examination, the Veteran's hemorrhoids were not noted to be large or thrombotic, irreducible or with excessive redundant tissue.  There were no noted hemorrhoids during the June 2011 VA examination.  The evidence does not demonstrate that the Veteran's hemorrhoids have been irreducible with excessive redundant tissue and frequent recurrences; therefore, the findings do not more nearly approximate or equate to the criteria for a 10 percent rating, the minimal compensable rating under Diagnostic Code 7336.

The Board acknowledges the Veteran's statements that his hemorrhoid disability is more severe than what is represented by a noncompensable rating.  The Veteran testified during the June 2012 hearing that every 60 days he has a "tag break" inside his rectum and he experiences bleeding and itching.  See June 2012 Hearing Transcript, page 18.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's testimony to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
 
However, while the Veteran is competent to describe his symptoms, the combination of his lay statements and his VA physical examinations fails to demonstrate that he meets the criteria for the assignment of a 10 percent rating. 

The Board has also considered whether the manifestations of the Veteran's hemorrhoids warrant a separate rating under other diagnostic codes for the rectum.  See 38 C.F.R. § 4.114, Diagnostic Codes 7332-7335 (2012).  The evidence of record shows that the Veteran does not have a mild prolapsed rectum with constant slight or occasional moderate leakage, stricture of the anus with moderate reduction of lumen or moderate constant leakage, impairment of sphincter control or fistula in ano.  Thus, the Veteran is not entitled to a higher disability rating or separate rating under Diagnostic Codes 7332, 7333, 7334, and 7335.

The Board finds the current noncompensable rating appropriately addresses the severity of the Veteran's symptoms.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

B.  Increased Ratings for Anxiety Disorder with Depression

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9411, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.  

A noncompensable rating is warranted when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  See 38 C.F.R. § 4.130 Diagnostic Code 9400.  

A rating of 10 percent is warranted when there is occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id.  

A rating of 30 percent is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.  

A rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is objective evidence demonstrating that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with his routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

1.  Entitlement to a Compensable Rating for Anxiety Disorder with Depression, Prior to April 2, 2008

The RO granted service connection for anxiety disorder with depression in a January 1994 rating decision, and assigned a noncompensable rating, effective from October 1992.  As stated previously, the Veteran's rating was increased to 10 percent in a February 2010 rating decision, effective April 2, 2008.  The Veteran seeks an increased rating and asserts his anxiety disorder with depression is more severe than what is represented by a noncompensable rating, prior to April 2, 2008.

The Veteran was afforded a VA examination in March 2008.  The examiner noted that the Veteran arrived promptly for the appointment and was polite, friendly, and courteous throughout the examination.  The examiner stated the Veteran presented well socially with no unusual behaviors or mannerisms noted.  Grooming and hygiene were satisfactory and the Veteran was alert and oriented.  The examiner stated the Veteran had excellent social skills during the interview.  The Veteran reported that he was currently self-employed with a small computer business and that he had been married to his current wife for 17 years.  He noted that he gets along well with others, both in work setting as well as personal life and that he attends church.  The Veteran denied having much in the way of emotional difficulties, although he indicated the he still has some difficulty coping with stress.  He denied having problems with depression.  The Veteran reported that he has some sleep problems, but attributed this to his sleep apnea.  He denied having any problems with suicide and was not anhedonic.  The Veteran reported enjoying playing music and being with his children.  He also noted that he is a baseball coach for his children and is active in his son's Boy Scout activities.  Examination was unremarkable.  The Veteran maintained good eye contact and voice was normal in tone and pace.  Affect was full ranging and appropriate.  The examiner stated the Veteran's underlying mood was mildly anxious, but generally calm and euthymic.  There was no impairment of concentration or attention span.  Memory was functionally intact and his thinking was logical and goal oriented.  The examiner diagnosed the Veteran with anxiety disorder, not otherwise specified (NOS).  The examiner noted that symptoms were mild.  A global assessment of functioning (GAF) score of 75-80 was assigned and the examiner noted that symptoms were mild and transient.  A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The Veteran testified in June 2012 that prior to April 2008, he experienced symptoms such as lack of motivation and problems with his memory.  See June 2012 BVA Hearing Transcript, page 4.  He also noted that he did not seek treatment for the time period of 2006 to 2008.  Id. at page 9.

Based upon the above evidence, the Board finds a 10 percent rating appropriately reflects the level of severity of the Veteran's anxiety disorder with depression.  As noted above, while the Veteran generally functioned well both socially and occupationally, prior to April 2008, he did experience transient or mild symptoms that would decrease work efficiency and ability to perform occupational tasks during periods of stress.  See June 2012 BVA Hearing Transcript and March 2008 VA examination.  A rating higher than 10 percent is not warranted prior to April 2, 2008 as the Veteran did not experience symptoms such as suspiciousness, panic attacks, or chronic sleep impairment due to the service-connected disability.  During the Veteran's VA examination, he noted that he had hobbies, was working, and that he enjoyed being with his children.  There was no evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks due to symptoms associated with the Veteran's service-connected psychiatric disability.  As such, the Board finds a rating of 10 percent, but no higher, appropriately reflects the severity of the Veteran's symptoms, prior to April 2, 2008.

2.  Entitlement to a Rating Higher than 10 Percent for Anxiety Disorder with Depression, from April 2, 2008 to June 26, 2009

As stated previously, the Veteran's rating was increased to 10 percent in a February 2010 rating decision, effective April 2, 2008 to June 26, 2009.  The Veteran seeks an increased rating.

The Veteran's wife testified that from April 2008 to June 2009, the Veteran's symptoms were getting worse and that he was having thoughts of suicide.  See June 2012 BVA Hearing Transcript, page 7.  She also stated that he was having trouble with motivation and interacting with people at work.  Id.  The Veteran stated that he did not seek treatment until the late fall/winter of 2009.  Id. at page 10.

VA outpatient notes from February 2009 indicate that the Veteran was still taking medication for depression and that it had helped maintain his mood.  It was noted that his depression was stable.  See February 2009 VA treatment note.

The Board has considered all of the Veteran's symptoms and finds that the currently assigned 10 percent rating for the period of April 2, 2008 to June 26, 2009 appropriately addresses the Veteran's symptoms during this time.  The Board finds that the symptoms the Veteran testified about, including lack of motivation and trouble with work efficiency, are addressed in the rating code, as 10 percent disabling.  During this period, the Veteran did not exhibit occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Treatment records indicate that the Veteran was on medication, which was maintaining his mood, and that his depression was stable.  Given the foregoing, the Board must conclude that the preponderance of the evidence is against the claim and the benefit-of-the doubt doctrine is not for application.

C.  Extraschedular Consideration

The Board finds that the Veteran's hemorrhoids and anxiety disorder with depression disabilities do not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claims for extraschedular consideration.  The level of severity of his hemorrhoids and anxiety disorder with depression are adequately contemplated by the applicable diagnostic criteria.  For example, the Veteran's symptoms of anxiety, depression, lack of motivation, and bleeding/itching hemorrhoids are considered in the applicable rating criteria for his anxiety disorder and his hemorrhoids.  The criteria provide for higher ratings, but as has been thoroughly discussed above, the ratings assigned herein are appropriate.  

In view of the adequacy of the disability ratings assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claims will not be referred for extraschedular consideration.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder due to a puncture wound, to this extent, the appeal is granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for a left wrist disorder, to this extent, the appeal is granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for a left elbow disorder, to this extent, the appeal is granted.

Service connection for a left knee disorder is denied.

Service connection for a left wrist disorder (claimed as carpal tunnel syndrome) is denied.

Service connection for a left elbow disorder is denied.

Service connection for a right elbow disorder (claimed as tendonitis) is denied.

Service connection for arthritis of the bilateral hands is denied.

Service connection for sleep apnea is denied.

Service connection for chronic fatigue, to include as secondary to sleep apnea is denied.

Entitlement to a compensable rating for hemorrhoids is denied.

Prior to April 2, 2008, entitlement to a rating of 10 percent, but no higher, for the Veteran's anxiety disorder with depression, is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

From April 2, 2008 to June 26, 2009, entitlement to a rating higher than 10 percent for the Veteran's anxiety disorder with depression is denied.


REMAND

During the Veteran's 2012 Board hearing, he testified that he received ongoing psychiatric VA treatment beginning the Fall/Winter of 2009.  The last VA outpatient treatment report is dated in May 2011.  Updated records of treatment are probative to the Veteran's claim for an increased rating for the service-connected anxiety and depression disorder in excess of 50 percent, effective June 2009.  As such they must be obtained in order to properly adjudicate this claim.

Pertinent to a potential TDIU claim, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  While the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claims (adjudicated above), further development is necessary for a fair adjudication of the TDIU aspect of such claim.

Evidence on file indicates that the Veteran has difficulty maintaining employment due to his service-connected disabilities, particularly his anxiety disorder.  See June 2012 Hearing Transcript, page 4, 7.  The record also raises the question as to whether any employment held by the Veteran during the appeal period would be considered marginal employment, which is not considered substantially gainful employment.  In this regard, the Veteran has reported earning a low income during the appeal period.  As such, development should be undertaken to obtain financial records from the Veteran regarding his yearly income from 2007 to the present (i.e., tax returns or any other document which shows the Veteran's yearly salary)

Upon remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to a TDIU claim.  Additionally, the Veteran should be scheduled for appropriate examination(s), including a psychiatric examination to determine wither a TDIU rating is warranted during the appeal period.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.

2.  Contact the Veteran for the purpose of obtaining his yearly income from 2007 to the present.  He should be informed that he can submit tax returns or any other documents which would show his yearly income from 2007 to the present.

3.  The AOJ shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to the TDIU claim and the claim for a higher rating for the service-connected anxiety and depression from June 2009, that have not yet been associated with the claims file.  Appropriate steps should be taken to obtain any such identified records. 

If any identified records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, and include a copy of such in the claims file.  The Veteran must be notified of the attempts made to obtain outstanding records, informed as to why further attempts would be futile, and allowed the opportunity to obtain or provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  The Veteran should be afforded appropriate VA examinations to determine the extent and severity of all of his service-connected disabilities for the purpose of rendering a medical opinion as to whether it is at least as likely as not that the service-connected disabilities in effect from 2007, singly or in combination renders him unable to secure or follow a substantially gainful occupation.  If separate examinations are required, ensure that the general medical examination occurs last so that the examiner may review the conclusions of the other examiners.  The claims folder must be made available to and reviewed by the examiner.  

In addressing this question, the examiner(s) should discuss all impairment and/or symptoms caused by the service-connected disabilities and state whether those disabilities and associated impairment, singularly or jointly (in combination), renders him unable to secure or follow a substantially gainful occupation for the period since 2007.  If a combination of disabilities prevents the Veteran from being able to engage in a substantially gainful occupation, the examiner should identify the combination of service-connected disabilities which prevents him from engaging in a substantially gainful occupation.  In this regard, the examiner must identify the lowest combination of service-connected disabilities which prevent the Veteran from obtaining and retaining a substantially gainful occupation.  (For example, if any combination of disabilities would prevent employment, identify the fewest number of service-connected disabilities which would result in such impairment).  The examiner(s) should take into consideration the Veteran's employment and educational history; however, the Veteran's age and his nonservice-connected disabilities should not be considered.  

A fully articulated medical rationale for any opinion expressed must be set forth in the examination report.  The examiner(s) should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner(s) is unable to render an opinion without resorting to speculation, this should be explained.  In so doing, the examiner(s) should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion), or state whether the inability to provide the opinion is based on the limits of medical knowledge.  

5.  The AOJ shall consider the issue of whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16(a) and (b) on the basis of the Veteran's service-connected condition(s).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.  The AOJ should also make a determination as to whether any employment during the appeal period can be considered marginal employment.

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


